



exhibit101image1.gif [exhibit101image1.gif]                     
Exhibit 10.1
                                    
EXECUSION VERSION


ESCROW AGREEMENT



This Escrow Agreement dated this 18th day of December, 2019 (the “Escrow
Agreement”), is entered into by and between NII Holdings, Inc., a Delaware
corporation (the “Company”), Wilmington Trust, National Association (with its
successors or assigns, the “Trustee” and together with the Company, each a
“Party” and collectively, the “Parties”) and Wilmington Trust, National
Association, as escrow agent (“Escrow Agent”).

RECITALS



WHEREAS, the Company issued $115.0 million principal amount of 4.25% Convertible
Senior Notes due 2023 (the “Notes”) pursuant to the terms of an Indenture dated
as of August 14, 2018 between the Company and Trustee (the “Indenture”)
(Capitalized terms used but not defined herein shall have the meanings set forth
in the Indenture);
WHEREAS, the Company entered into an agreement to sell substantially all of its
assets through the sale of one of its subsidiaries (the “Transaction”) and the
consummation of the Transaction is prohibited under Article 11 of the Indenture
unless the Company satisfies certain conditions; and
WHEREAS, in order to satisfy the specified conditions under the Indenture, the
Company has duly elected to enter into the Escrow Agreement concurrently with
the consummation of the Transaction and cause the Escrow Amount (defined in the
Indenture) to be deposited into the Escrow Account (defined below) from the
proceeds of the Transaction.
NOW, THEREFORE, in consideration of the premises, and further consideration of
the covenants set forth hereafter, it is hereby agreed mutually as follows:


ARTICLE 1
ESCROW DEPOSIT


1.1.    Receipt of Escrow Property.


(a)Upon execution of this Escrow Agreement by each party hereto, the Company
shall deposit, or shall cause to be deposited, $134,750,000 into a United States
Dollar denominated account (the “Escrow Account”) established by the Escrow
Agent. The Escrow Account is set forth below:




1

--------------------------------------------------------------------------------







(b)The Escrow Amount is made up of the following amounts:


(i)
which is equal to the sum of (A) the aggregate principal amount of the Notes
outstanding, (B) accrued and unpaid interest on the Notes (to but not including)
the date hereof; (C) the maximum amount of interest payable to holders of the
Notes through the Maturity Date (the “Note Escrow Amount”); and



(ii)
which is equal to the sum of any fees to be owed to the Escrow Agent, the
Trustee and their respective agents and counsel through the Maturity Date
(including those incurred in connection with the negotiation and delivery of
this Agreement), including a reserve amount for the payment of additional
amounts that may become due to the Escrow Agent, the Trustee, or their
respective agents and counsel under this Agreement or the Indenture, as
applicable (the “Expense Reserve Amount”). The Expense Reserve Amount shall be
in addition to (and shall not in any way limit) the obligations that the Company
may have under this Escrow Agreement or the Indenture to the Trustee or to the
Escrow Agent.

  
(c)The Escrow Agent will hold the Escrow Amount in the Escrow Account (the
“Escrow Property”), in escrow upon the terms and conditions set forth in this
Escrow Agreement and shall not disburse funds from the Escrow Account except as
provided herein. The Escrow Agent may, in its discretion, set up sub-accounts
for purposes of administering this Agreement.


1.2.    Investment of Funds.


(a)    The Escrow Agent shall invest the Escrow Property in accordance with the
written instructions provided by the Company (signed by an individual designated
by the Company on Exhibit B-1) in one of the investments identified on Schedule
I (each a “Permitted Investment”). In the absence of written investment
instructions from the Company, the Escrow Agent shall hold the Escrow Property
un-invested, without interest thereon. The Escrow Agent is hereby initially
directed by the Company to invest all the Escrow Property in the Permitted
Investment identified as (1) on Schedule I. The Escrow Agent shall invest the
Escrow Amount on the date of deposit, provided that it is received on or before
11:00 a.m. New York City time. Any Escrow Deposit received by the Escrow Agent
after 11:00 a.m. New York City time shall be treated as if received on the
following business day. For the avoidance of doubt, any investment earnings and
income on the Escrow Property shall become part of the Escrow Property, and
shall be disbursed in accordance with Section 1.3 below. The Escrow Agent shall
make no disbursement, investment or other use of funds until and unless it has
collected funds. The Escrow Agent shall not be liable for collection items until
such proceeds have been received or the Federal Reserve has given the Escrow
Agent credit for the funds.


(b)    The Escrow Agent is hereby authorized and directed to sell or redeem any
such investments as it deems necessary to make any payments or distributions
required under this Escrow Agreement. The Escrow Agent shall have no
responsibility or liability for any loss which may result from any investment or
sale of investment made pursuant to this Escrow Agreement. The Escrow Agent is
hereby authorized, in making or disposing of any investment permitted by this
Escrow Agreement, to deal with itself (in its individual capacity) or with any
one or more of its affiliates, whether it or any such affiliate is acting as
agent of the Escrow Agent or for any third person or dealing as principal for
its own account. The Parties acknowledge that the Escrow Agent is not providing
investment supervision, recommendations, or advice.


2

--------------------------------------------------------------------------------







1.3.    Disbursements.
(a)The Escrow Agent is hereby directed by the Parties to distribute the Escrowed
Property in the following manner:


(i)    from the Note Escrow Amount, as specified by the Company in the Officer’s
Certificate and Written Direction, a form of which is attached hereto as Exhibit
A-1 (a “Company Written Direction”), delivered to the Trustee and the Escrow
Agent two business days prior to the requested distribution date in order to
satisfy any of the Company’s monetary obligations under the Indenture to the
Holders of the Notes, including payment on the Notes in connection with a
Fundamental Change Repurchase in accordance with Article 15 of the Indenture or
in connection with a private repurchase or tender offer of the Notes, as
described in Section 2.10 of the Indenture;


(ii)    if an Event of Default (defined in the Indenture) has occurred and is
continuing, as specified by Trustee in a Trustee Written Direction, a form of
which is attached hereto as Exhibit A-2 (a “Trustee Written Direction”),
delivered two business days prior to the requested distribution date, in order
to satisfy the Company’s monetary obligations under the Indenture for
application pursuant to Section 6.05 of the Indenture; or
 
(iii)    the remaining funds in the Escrow Account, including any Expense
Reserve Amount, upon the satisfaction in full of the Company’s monetary
obligations under the Indenture and this Escrow Agreement and its delivery to
the Trustee of an Officer’s Certificate and Opinion of Counsel required under
the Indenture, as specified by the Company in the Final Release Written
Direction, a form of which is attached hereto as Exhibit A-3 (a “Final Release
Written Direction”) delivered to the Trustee and the Escrow Agent at least two
business days prior to the requested distribution date.


The term “Written Direction” may refer, variably, to a Company Written
Direction, Trustee Written Direction or Final Release Written Direction, as the
context may require). For the avoidance of doubt, the Company may not use the
Expense Reserve Amount to satisfy its obligations to the Noteholders.


(b)In the event the Escrow Agent makes any payment to any other party pursuant
to this Escrow Agreement and for any reason such payment (or any portion
thereof) is required to be returned to the Escrow Account or another party or is
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a receiver, trustee or other party under any
bankruptcy or insolvency law, other federal or state law, common law or
equitable doctrine, then the recipient shall hold such amounts in trust and
shall repay to the Escrow Agent upon written request the amount so paid to it.


(c)The Escrow Agent shall, in its sole discretion, comply with judgments or
orders issued or process entered by any court with respect to the Escrow
Property, including without limitation any attachment, levy or garnishment,
without any obligation to determine such court's jurisdiction in the matter and
in accordance with its normal business practices. If the Escrow Agent complies
with any such judgment, order or process, then Escrow Agent shall not be liable
to either Party or any other person by reason of such compliance, regardless of
the final disposition of any such judgment, order or process.


(d)Each Party understands and agrees that the Escrow Agent shall have no
obligation or duty to act upon a Written Direction delivered to the Escrow Agent
for the disbursement of Escrow Property under


3

--------------------------------------------------------------------------------





this Escrow Agreement if such Written Direction is not (i) in writing, (ii)
signed by, in the case of the Company, any individual designated by the Company
on Exhibit B-1 hereto or, in the case of Trustee, any individual designated by
Trustee on Exhibit B-2 hereto (in each case, each such individual an “Authorized
Representative” of such Party), and (iii) delivered to, and able to be
authenticated by, the Escrow Agent in accordance with Section 1.5.


(e)Upon request, the Escrow Agent will furnish monthly statements to each Party
setting forth the activity in the Escrow Account.


(f)A party may specify in a Written Direction whether the Escrow Property shall
be disbursed by way of wire transfer, check or account to account transfer. If
the written notice for the disbursement of funds does not so specify the
disbursement means, the Escrow Agent may disburse the Escrow Property by any
means chosen by the Escrow Agent.




1.4.    Written Direction and Other Instruction.


(a)With respect to any Written Direction or any other notice, direction or other
instruction required to be delivered by a Party to the Escrow Agent under this
Escrow Agreement, the Escrow Agent is authorized to follow and rely upon any and
all such instructions given to it from time to time if the Escrow Agent
believes, in good faith, that such instruction is genuine and to have been
signed by an Authorized Representative of such Party. The Escrow Agent shall
have no duty or obligation to verify that the person who sent such instruction
is, in fact, a person duly authorized to give instructions on behalf of a Party,
other than to verify that the signature of the Authorized Representative on any
such instruction appears to be the signature of such person. Each Party
acknowledges and agrees that it is fully informed of the protections and risks
associated with the various methods of transmitting instructions to the Escrow
Agent, and that there may be more secure methods of transmitting instructions
other than the method selected by such Party. The Escrow Agent shall have no
responsibility or liability for any loss which may result from:
 
(i)    any action taken or not taken by the Escrow Agent in good faith reliance
on any such signatures or instructions;


(ii)    as a result of a Party’s reliance upon or use of any particular method
of delivering instructions to the Escrow Agent, including the risk of
interception of such instruction and misuse by third parties; or


(iii) any officer or Authorized Representative of a Party named in an incumbency
certificate, Exhibit B-1 or Exhibit B-2 delivered hereunder prior to actual
receipt by the Escrow Agent of a more current incumbency certificate or an
updated Exhibit B-1 or Exhibit B-2 and a reasonable time for the Escrow Agent to
act upon such updated or more current certificate or Exhibit.


(b)The Company may, at any time, update Exhibit B-1 and Trustee may, at any
time, update Exhibit B-2 by signing and submitting to the Escrow Agent an
updated Exhibit. Any updated Exhibit shall not be effective unless the Escrow
Agent countersigns a copy thereof. The Escrow Agent shall be entitled to a
reasonable time to act to implement any changes on an updated Exhibit.


1.5.    Delivery and Authentication of Written Direction.


4

--------------------------------------------------------------------------------





(a)A Written Direction must be delivered to the Escrow Agent by one of the
delivery methods set forth in Section 4.3.


(b)Each Party and the Escrow Agent hereby agree that the following security
procedures will be used to verify the authenticity of a Written Direction
delivered by any Party to the Escrow Agent under this Escrow Agreement:


(i)    The Written Direction must include the name and signature of the person
delivering the disbursement request to the Escrow Agent. The Escrow Agent will
check that the name and signature of the person identified on the Written
Direction appears to be the same as the name and signature of an Authorized
Representative of such Party;


(ii)    With respect to a Written Direction delivered by the Company, the Escrow
Agent will make a telephone call to an Authorized Representative of the Company
purporting to deliver the Written Direction (which Authorized Representative may
be the same as the Authorized Representative who delivered the Written
Direction) at any telephone number for such Authorized Representative as set
forth on Exhibit B-1 to obtain oral confirmation of delivery of the Written
Direction; and


(iii)    With respect to a Written Direction delivered by the Company, if the
Written Direction is sent by email to the Escrow Agent, the Escrow Agent also
shall review such email address to verify that it appears to have been sent from
an email address for an Authorized Representative of such Party as set forth on
Exhibit B-1 or from an email address for a person authorized under Exhibit B-1
to email a Written Direction to the Escrow Agent on behalf of the Authorized
Representative.


(c)Each Party acknowledges and agrees that given its particular circumstances,
including the nature of its business, the size, type and frequency of its
instructions, transactions and files, internal procedures and systems, the
alternative security procedures offered by the Escrow Agent and the security
procedures in general use by other customers and banks similarly situated, the
security procedures set forth in this Section 1.5 are a commercially reasonable
method of verifying the authenticity of a payment order in a Written Direction.


(d)The Escrow Agent is authorized to execute, and each Party expressly agrees to
be bound by any payment order in a Written Direction issued in its name (and
associated funds transfer) (i) that is accepted by the Escrow Agent in
accordance with the security procedures set forth in this Section 1.5, whether
or not authorized by such Party and/or (ii) that is authorized by or on behalf
of such Party or for which such Party is otherwise bound under the law of
agency, whether or not the security procedures set forth in this Section 1.5
were followed, and to debit the Escrow Account for the amount of the payment
order. Notwithstanding anything else, the Escrow Agent shall be deemed to have
acted in good faith and without negligence, gross negligence or misconduct if
the Escrow Agent is authorized to execute the payment order under this Section
1.5. Any action taken by the Escrow Agent pursuant to this Section 1.5 prior to
the Escrow Agent’s actual receipt and acknowledgement of a notice of revocation,
cancellation or amendment of a Written Direction shall not be affected by such
notice of revocation, cancellation or amendment of a Written Direction.


(e)The security procedures set forth in this Section 1.5 are intended to verify
the authenticity of payment orders provided to the Escrow Agent and are not
designed to, and do not, detect errors in the transmission or content of any
payment order. The Escrow Agent is not responsible for detecting an error


5

--------------------------------------------------------------------------------





in the payment order, regardless of whether either Party believes the error was
apparent, and the Escrow Agent is not liable for any losses arising from any
failure to detect an error.


(f)When instructed to credit or pay a party by both name and a unique numeric or
alpha-numeric identifier (e.g. ABA number or account number), the Escrow Agent,
and any other banks participating in the funds transfer, may rely solely on the
unique identifier, even if it identifies a party different than the party named.
Each Party agrees to be bound by the rules of any funds transfer network used in
connection with any payment order accepted by the Escrow Agent hereunder.


(g)The Escrow Agent shall not be obliged to make any payment requested under
this Escrow Agreement if it is unable to validate the authenticity of the
request by the security procedures set forth in this Section 1.5. The Escrow
Agent’s inability to confirm a payment order may result in a delay or failure to
act on that payment order. Notwithstanding anything else in this Escrow
Agreement, the Escrow Agent shall not be required to treat a payment order as
having been received until the Escrow Agent has authenticated it pursuant to the
security procedures in this Section 1.5 and shall not be liable or responsible
for any losses arising in relation to such delay or failure to act.


1.6.    Income Tax Allocation and Reporting.
(a)Each Party agrees that, for tax reporting purposes, the Escrow Property shall
be deemed to be the property of the Company and all interest and other income
from investment of the Escrow Property shall, as of the end of each calendar
year and to the extent required by the Internal Revenue Service, be reported as
having been earned by such Party, whether or not such income was disbursed
during such calendar year. Notwithstanding anything to the contrary herein, the
Escrow Agent shall have no duty to prepare or file any Federal or state tax
report or return with respect to the Escrow Property, except for the delivery
and filing of tax information reporting forms required to be delivered and filed
with the Internal Revenue Service. With respect to the preparation, delivery and
filing of such required tax information reporting forms and all matters
pertaining to the reporting of earnings on the Escrow Property, the Escrow Agent
shall be entitled to request and receive written instructions from the Company,
and the Escrow Agent shall be entitled to rely conclusively and without further
inquiry on such written instructions. With respect to any other payments made
under this Escrow Agreement, the Escrow Agent shall not be deemed the payer and
shall have no responsibility for performing tax reporting. The Escrow Agent’s
function of making such payments is solely ministerial and upon express
direction of the Parties.
    
(b)Prior to the execution of this Escrow Agreement, or within two days
thereafter, the Company shall provide the Escrow Agent with certified tax
identification numbers by furnishing appropriate forms W-9 or W-8 and such other
forms and documents that the Escrow Agent may request. The Company understands
that if such tax reporting documentation is not provided and certified to the
Escrow Agent, the Escrow Agent may be required by the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder, to withhold a
portion of any interest or other income earned on the investment of the Escrow
Property.


(c)To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrow Property,
the Escrow Agent shall satisfy such liability to the extent possible from the
Escrow Property. The Company shall indemnify, defend and hold the Escrow Agent
harmless from and against any tax, late payment, interest, penalty or other cost
or expense that may be assessed against the Escrow Agent on or with respect to
the Escrow Property and the investment thereof unless such tax, late payment,
interest, penalty or other expense was finally adjudicated to have been directly
caused by the gross negligence or willful misconduct of the Escrow Agent. The
indemnification provided


6

--------------------------------------------------------------------------------





by this Section 1.6(c) is in addition to the indemnification provided in Section
3.1 and shall survive the resignation or removal of the Escrow Agent and the
termination of this Escrow Agreement.


1.7.    Termination. Unless earlier terminated by the Parties, this Escrow
Agreement shall terminate upon the satisfaction and discharge of the Indenture,
at which time the Escrow Agent is authorized and directed to disburse the Escrow
Property in accordance with Section 1.3 (Disbursements) and this Escrow
Agreement shall be of no further force and effect, except that the provisions of
Sections 1.6 (Tax Allocation and Reporting), 3.1(Indemnification) and 3.2
(Limitation of Liability) hereof shall survive termination.


ARTICLE 2
DUTIES OF THE ESCROW AGENT


2.1.    Scope of Responsibility. Notwithstanding any provision to the contrary,
the Escrow Agent is obligated only to perform the duties expressly and
specifically set forth in this Escrow Agreement, which shall be deemed purely
ministerial in nature. Under no circumstances will the Escrow Agent be deemed to
be a fiduciary to either Party or any other person under this Escrow Agreement
or otherwise. The Escrow Agent will not be responsible or liable for the failure
of either Party to perform in accordance with this Escrow Agreement. The Escrow
Agent shall neither be responsible for, nor chargeable with, knowledge of the
terms and conditions of any other agreement, instrument, or document other than
this Escrow Agreement, whether or not an original or a copy of such agreement
has been provided to the Escrow Agent; and the Escrow Agent shall have no duty
to know or inquire as to the performance or nonperformance of any provision of
any such agreement, instrument, or document. References in this Escrow Agreement
to any other agreement, instrument, or document are for the convenience of the
parties and the Escrow Agent has no duties or obligations with respect thereto.
The Escrow Agent acts hereunder as escrow agent only, and is not responsible or
liable in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of this Escrow Agreement or any part thereof. The
Escrow Agent shall have no responsibilities (except as expressly set forth
herein) as to the validity, sufficiency, value, genuineness, ownership or
transferability of the Escrow Property, written instructions, or any other
documents in connection therewith, and will not be regarded as making nor be
required to make, any representations thereto. This Escrow Agreement sets forth
all matters pertinent to the escrow contemplated hereunder, and no additional
obligations of the Escrow Agent shall be inferred or implied from the terms of
this Escrow Agreement, any other agreement or otherwise.




2.2.    Rights of the Escrow Agent. No provision of this Escrow Agreement shall
require the Escrow Agent to expend or risk its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Escrow Agreement. The Escrow
Agent shall not be obligated to take any legal action or to commence any
proceedings in connection with this Escrow Agreement or any property held
hereunder or to appear in, prosecute or defend in any such legal action or
proceedings. The Escrow Agent shall be protected in acting upon any written
instruction, notice, request, waiver, consent, certificate, receipt,
authorization, power of attorney or other paper or document which the Escrow
Agent in good faith believes to be genuine and what it purports, to be,
including, but not limited to, items directing investment or non-investment of
funds, items requesting or authorizing release, disbursement or retainage of the
subject matter of this Escrow Agreement and items amending the terms of this
Escrow Agreement.


7

--------------------------------------------------------------------------------





2.3.    Attorneys and Agents. The Escrow Agent shall be entitled to rely on and
shall not be liable for any action taken or omitted to be taken by the Escrow
Agent in accordance with the advice of counsel or other professionals retained
or consulted by the Escrow Agent. The Escrow Agent shall be reimbursed as set
forth in Section 3.1 for any and all compensation (fees, expenses and other
costs) paid and/or reimbursed to such counsel and/or professionals. The Escrow
Agent may perform any and all of its duties through its agents, representatives,
attorneys, custodians, and/or nominees and shall not be responsible for the acts
or omissions of such agents, representatives, attorneys, custodians or nominees
appointed with due care.


2.4.    Right Not Duty Undertaken. The permissive rights of the Escrow Agent to
do things enumerated in this Escrow Agreement shall not be construed as duties.

ARTICLE 3
PROVISIONS CONCERNING THE ESCROW AGENT


3.1    Indemnification. The Company hereby indemnifies and defends the Escrow
Agent and its directors, officers, employees and agents (collectively, the
“Indemnified Parties”), and holds the Indemnified Parties harmless from any and
against all liabilities, losses, actions, suits or proceedings at law or in
equity, and any other expenses, fees or charges of any character or nature,
(including, without limitation, attorney's fees and expenses and the costs of
enforcement of this Escrow Agreement or any provision thereof), which an
Indemnified Party may incur or with which it may be threatened by reason of
acting as or on behalf of the Escrow Agent under this Escrow Agreement or
arising out of the existence of the Escrow Account, except to the extent the
same shall be have been finally adjudicated to have been directly caused by the
Escrow Agent's gross negligence or willful misconduct. The Escrow Agent shall
have a first lien against the Escrow Account to secure the obligations of the
parties hereunder. The terms of this paragraph shall survive termination of this
Escrow Agreement.


3.2.    Limitation of Liability. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY
OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF OR IN
CONNECTION WITH THIS ESCROW AGREEMENT, THE ESCROW ACCOUNT, THE ESCROW PROPERTY,
OR THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION, OR (III) ANY AMOUNT IN
EXCESS OF THE VALUE OF THE ESCROW PROPERTY.


3.3.    Resignation or Removal. The Escrow Agent may, at any time, resign as
escrow agent hereunder by furnishing written notice of its resignation to each
Party. At such time, all fees and expenses to which the Escrow Agent is entitled
shall be immediately due and payable to Escrow Agent. The Parties may remove the
Escrow Agent by furnishing to the Escrow Agent a joint written notice of its
removal along with payment of all fees and expenses to which it is entitled
through the date of termination. Such resignation or removal, as the case may
be, shall be effective thirty (30) days after the delivery of such notice or
upon the earlier appointment of a successor, and the Escrow Agent’s sole
responsibility thereafter shall be to safely keep the Escrow Property and to
deliver the same to a successor escrow agent as shall be appointed by the
Parties,


8

--------------------------------------------------------------------------------





as evidenced by a joint written notice filed with the Escrow Agent or in
accordance with a court order. If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of resignation or removal, the Escrow Agent shall be entitled, at
its sole discretion and at the expense of the Company, to (a) return the Escrow
Property to the Company, or (b) petition any court of competent jurisdiction for
the appointment of a successor escrow agent or for other appropriate relief, and
any such resulting appointment shall be binding upon the Parties.


3.4.    Compensation and Security Interest.
    
(a) The Escrow Agent shall be entitled to compensation for its services as
stated in the fee schedule attached hereto as Exhibit C, which compensation
shall be paid by the Company. Such compensation is intended for the Escrow
Agent's services as contemplated by this Escrow Agreement. In addition to such
compensation, in the event that the conditions for the disbursement of funds
under this Escrow Agreement are not fulfilled, or the Escrow Agent renders any
service not contemplated in this Escrow Agreement, or there is any assignment of
interest in the subject matter of this Escrow Agreement, or any material
modification hereof, or if any material controversy arises hereunder, or the
Escrow Agent is made a party to any litigation pertaining to this Escrow
Agreement or the subject matter hereof, then the Escrow Agent shall be
compensated for such extraordinary services and any services or work performed
by Escrow Agent in connection with any delay, controversy, litigation or event,
and reimbursed for all costs and expenses, including reasonable attorneys’ fees
and expenses, occasioned by any such delay, controversy, litigation or event. If
any amount due to the Escrow Agent hereunder is not paid within thirty (30) days
of the date due, the Escrow Agent in its sole discretion may charge interest on
such amount up to the highest rate permitted by applicable law.


(b)
As security for the due and punctual performance of any and all of the Company’s
obligations under the Indenture and to the Escrow Agent hereunder, now or
hereafter arising, the Company, hereby pledges, assigns and grants to the
Trustee, for the benefit of the Holders (defined in the Indenture), Trustee and
Escrow Agent a continuing security interest in, and a lien on and right of
setoff against, the Escrow Property and all distributions thereon or additions
thereto (whether such additions are the result of deposits by the Company or
otherwise). If any fees, expenses or costs incurred by, or any obligations owed
to, the Trustee or Escrow Agent under the Indenture or hereunder are not
promptly paid when due, the Escrow Agent may reimburse the Trustee and itself
therefor from the Escrow Property, and may sell, convey or otherwise dispose of
any Escrow Property for such purpose. The security interest and setoff rights of
the Trustee, for the benefit of the Holders, Trustee and Escrow Agent shall at
all times be valid, perfected and enforceable by the Escrow Agent against the
Parties and all third parties in accordance with the terms of this Escrow
Agreement.



(c)
The Escrow Agent and the Parties agree that the Escrow Account is a “deposit
account” within the meaning of Article 9 of the Uniform Commercial Code of the
State of Delaware (the “UCC”). It is the intent of the parties to this Agreement
that the Trustee shall have control over the Escrow Account within the meaning
of Section 9-104 of the UCC. Upon receipt of a Trustee Written Direction, the
Escrow Agent agrees to comply with written instructions or directions concerning
the Escrow Account or the disposition of funds in the Escrow Account originated
by the Trustee without further consent by the Company.



The terms of this Section 3.4 shall survive termination of this Escrow
Agreement.


9

--------------------------------------------------------------------------------







3.5.    Disagreements. If any conflict, disagreement or dispute arises between,
among, or involving any of the parties hereto concerning the meaning or validity
of any provision hereunder or concerning any other matter relating to this
Escrow Agreement, or the Escrow Agent is in doubt as to the action to be taken
hereunder, the Escrow Agent may, at its option, refuse to act until the Escrow
Agent (a) receives a final non-appealable order of a court of competent
jurisdiction directing delivery of the Escrow Property or (b) receives a written
instruction, executed by each of the parties involved in such disagreement or
dispute, in a form reasonably acceptable to the Escrow Agent, directing delivery
of the Escrow Property. The Escrow Agent will be entitled to act on any such
written instruction or final, non-appealable order of a court of competent
jurisdiction without further question, inquiry or consent. The Escrow Agent may
file an interpleader action in a state or federal court, and upon the filing
thereof, the Escrow Agent will be relieved of all liability as to the Escrow
Property and will be entitled to recover reasonable and documented out-of-pocket
attorneys’ fees, expenses and other costs incurred in commencing and maintaining
any such interpleader action. In the event the Escrow Agent receives conflicting
instructions hereunder, the Escrow Agent shall be fully protected in refraining
from acting until such conflict is resolved to the satisfaction of the Escrow
Agent.


3.6.    Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.


3.7.    Attachment of Escrow Property; Compliance with Legal Orders. In the
event that any Escrow Property shall be attached, garnished or levied upon by
any court order, or the delivery thereof shall be stayed or enjoined by an order
of a court, or any order, judgment or decree shall be made or entered by any
court order affecting the Escrow Property, the Escrow Agent is hereby expressly
authorized, in its sole discretion, to respond as it deems appropriate or to
comply with all writs, orders or decrees so entered or issued, or which it is
advised by legal counsel of its own choosing is binding upon it, whether with or
without jurisdiction. In the event that the Escrow Agent obeys or complies with
any such writ, order or decree it shall not be liable to any Party or to any
other person, firm or corporation, should, by reason of such compliance
notwithstanding, such writ, order or decree be subsequently reversed, modified,
annulled, set aside or vacated.


3.8.    Force Majeure. The Escrow Agent shall not be responsible or liable for
any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions; loss or malfunctions of
utilities including but not limited to, computer (hardware or software), payment
systems, or communications services; accidents; labor disputes; acts of civil or
military authority or governmental action; it being understood that the Escrow
Agent shall use commercially reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances.


3.9.    Compliance with Legal Orders. The Escrow Agent shall be entitled to
consult with legal counsel in the event that a question or dispute arises with
regard to the construction of any of the provisions hereof,


10

--------------------------------------------------------------------------------





and shall incur no liability and shall be fully protected in acting in
accordance with the advice or opinion of such counsel.


3.10.    No Financial Obligation. The Escrow Agent shall not be required to use
its own funds in the performance of any of its obligations or duties or the
exercise of any of its rights or powers, and shall not be require to take any
action which, in the Escrow Agent's sole and absolute judgment, could involve it
in expense or liability unless furnished with security and indemnity which it
deems, in its sole and absolute discretion, to be satisfactory.


ARTICLE 4
MISCELLANEOUS


4.1    Successors and Assigns. This Escrow Agreement shall be binding on and
inure to the benefit of each Party and the Escrow Agent and their respective
successors and permitted assigns. No other persons shall have any rights under
this Escrow Agreement.  No assignment of the interest of any of the Parties and
the Escrow Agent shall be binding unless and until written notice of such
assignment shall be delivered to the other Party and the Escrow Agent and shall
require the prior written consent of the other Party and the Escrow Agent
(such consent not to be unreasonably withheld).


4.2.    Escheat. Each Party is aware that under applicable state law, property
which is presumed abandoned may under certain circumstances escheat to the
applicable state. The Escrow Agent shall have no liability to either Party or
any other party, should any or all of the Escrow Property escheat by operation
of law.


4.3.    Notices. All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, (iv) by mail or by
certified mail, return receipt requested, and postage prepaid, or (v) by
electronic transmission; including by way of e-mail (as long as such email is
accompanied by a PDF or similar version of the relevant document bearing the
signature of an Authorized Representative for the Party sending the notice) with
email confirmation of receipt. If any notice is mailed, it shall be deemed given
five business days after the date such notice is deposited in the United States
mail. If notice is given to a party, it shall be given at the address for such
party set forth below. It shall be the responsibility of each Party to notify
the Escrow Agent in writing of any name or address changes. In the case of
communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.


If to the Company:


NII Holdings, Inc.
12110 Sunset Hills Road, Suite 600
Reston, Virginia 20190
Attention: Shana C. Smith
Telephone: (703) 390-5100    
Email address: shana.smith@nii.com


If to Trustee:




11

--------------------------------------------------------------------------------





Wilmington Trust, National Association
246 Goose Lane, Suite 105
Guilford, CT 06437Attention: NII Holdings, Inc. - Escrow Account
Telephone: 203-453-4094    
Facsimile: 203-453-1183
Email address: NSUTTON@wilmingtontrust.com    


If to the Escrow Agent:


Wilmington Trust, National Association
246 Goose Lane, Suite 105
Guilford, CT 06437 Attn: NII Holdings, Inc., Escrow Account
Facsimile: 203-453-1183
Email address: NSUTTON@wilmingtontrust.com    
    


4.4.    Governing Law. This Escrow Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to any laws
relating to choice of laws (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.


4.5.    Venue.     Each Party and the Escrow Agent hereby consent to the
exclusive personal jurisdiction of the courts located in New Castle County in
the State of Delaware in the event of a dispute arising out of or under this
Escrow Agreement. Each Party and the Escrow Agent hereby irrevocably waives any
objection to the laying of the venue of any suit, action or proceeding and
irrevocably submits to the exclusive jurisdiction of such court in such suit,
action or proceeding.


4.6.    Entire Agreement. This Escrow Agreement and the exhibits hereto set
forth the entire agreement and understanding of the parties related to the
Escrow Property and supersedes all prior agreements and understandings, oral or
written. If a court of competent jurisdiction declares a provision invalid, it
will be ineffective only to the extent of the invalidity, so that the remainder
of the provision and Escrow Agreement will continue in full force and effect. In
the event of any direct conflict of the terms of this Escrow Agreement with the
terms of the Indenture, as with respect to the rights of the Company and
Trustee, the terms of the Indenture shall control and prevail; provided, in no
event shall the Escrow Agent be bound by the terms of the Indenture. This Escrow
Agreement is not intended to confer upon any person other than the parties
hereto any rights or remedies.


4.7.    Amendment. This Escrow Agreement may be amended, modified, supplemented,
superseded, rescinded, or canceled only by a written instrument executed by the
Parties and the Escrow Agent; provided that Exhibit B-1 or Exhibit B-2, as
applicable, may be amended at any time in accordance with Section 1.4.


4.8.    Waivers. The failure of any party to this Escrow Agreement at any time
or times to require performance of any provision under this Escrow Agreement
shall in no manner affect the right at a later time to enforce the same
performance. A waiver by any party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or


12

--------------------------------------------------------------------------------





breach nor a waiver of any other condition or breach of any other term,
covenant, representation, or warranty contained in this Escrow Agreement.


4.9.    Interpretation. Section headings of this Escrow Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions of this Escrow Agreement. Unless
otherwise indicated by the context, the singular shall include the plural and
the plural shall include the singular. Any references to an Exhibit is a
reference to an Exhibit of this Escrow Agreement.


4.10.    Counterparts. This Escrow Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.


4.11.    Waiver of Jury Trial. EACH OF THE PARTIES HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN RESOLVING ANY CLAIM OR COUNTERCLAIM RELATING TO OR
ARISING OUT OF THIS ESCROW AGREEMENT.






[The remainder of this page left intentionally blank.]




13

--------------------------------------------------------------------------------


exhibit101image2.gif [exhibit101image2.gif]                            




IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.


NII HOLDINGS, INC.


By:     
Name:
Title:
Date:


WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee


By:     
Name:
Title:
Date:




WILMINGTON TRUST, NATIONAL ASSOCIATION, as Escrow Agent


By:     
Name:
Title:
Date:








14

